 



Exhibit 10.12(a)
EXECUTION COPY
FIRST AMENDMENT
Dated as of November 13, 2006
TO
SERIES 2002-1 SUPPLEMENT
TO WYNDHAM MASTER LOAN PURCHASE AGREEMENT
As Amended and Restated as of July 7, 2006
      THIS FIRST AMENDMENT (this “Amendment”) is dated as of November 13, 2006
and amends that Series 2002-1 Supplement dated as of August 29, 2002 and amended
and restated as of July 7, 2006 (the “PA Supplement”) to the Master Loan
Purchase Agreement under which WYNDHAM CONSUMER FINANCE, INC. is the Seller and
is by and between WYNDHAM CONSUMER FINANCE, INC., a Delaware corporation, as
seller (the “Seller”), WYNDHAM VACATION RESORTS, INC., a Delaware corporation
formerly known as Fairfield Resorts, Inc., as co originator (“Resorts” or
“FRI”), FAIRFIELD MYRTLE BEACH, INC., a Delaware corporation and a wholly-owned
subsidiary of FRI, as co originator (“FMB”), KONA HAWAIIAN VACATION OWNERSHIP,
LLC, a Hawaii limited liability company, as an originator (“Kona”), SHAWNEE
DEVELOPMENT, INC., a Pennsylvania corporation, as an originator (“SDI”), SEA
GARDENS BEACH AND TENNIS RESORT, INC., a Florida corporation (“Sea Gardens”),
VACATION BREAK RESORTS, INC., a Florida corporation (“VBR”), VACATION BREAK
RESORTS AT STAR ISLAND, INC., a Florida corporation (“VBRS”) (each of Sea
Gardens, VBR and VBRS being wholly-owned subsidiaries of Vacation Break, USA,
Inc., a wholly-owned subsidiary of FRI), PALM VACATION GROUP, a Florida general
partnership (“PVG”), OCEAN RANCH VACATION GROUP, a Florida general partnership
(“ORVG”) (each of Sea Gardens, VBR, VBRS, PVG and ORVG are hereinafter
collectively referred to as the “VB Subsidiaries” and PVG and ORVG are
hereinafter collectively referred to as the “VB Partnerships”) and SIERRA
DEPOSIT COMPANY, LLC, a Delaware limited liability company, as purchaser
(hereinafter referred to as the “Purchaser” or the “Company”).
      This Amendment reflects the new terms agreed between the Seller and the
Purchaser regarding the eligibility of certain Loans sold by the Seller to the
Purchaser.
      The PA Supplement supplements the Master Loan Purchase Agreement dated as
of August 29, 2002, as amended and restated as of July 7, 2006 and amended by
the First Amendment thereto dated as of even date herewith. The Master Loan
Purchase Agreement, as so amended, is the “Agreement.” Terms used in this
Amendment and not defined herein have the meaning assigned in the Agreement.
          Section 1. Amendment. Clause (w) of the definition of Eligible Loan
contained in Section 1 of the PA Supplement is hereby amended and restated to
read in its entirety as follows:

 



--------------------------------------------------------------------------------



 



     (w) with respect to which at least one Scheduled Payment has been made by
the Obligor; except that this subsection (w) shall not be applicable with
respect to Loans made for the purpose of or relating to the financing of a
Timeshare Upgrade;
          Section 2. Effect of Amendment to Definition of Eligible Loan. The
amendment made to the definition of Eligible Loan contained in Section 1 of this
Amendment shall be applicable only with respect to Loans sold by the Seller to
the Purchaser on or after the date of this Amendment. Loans sold under the
Agreement and the PA Supplement prior to the date of this Amendment were and are
subject to the terms of such documents as such documents existed at the time of
the sale.
          Section 3. Ratification of PA Supplement. As amended and supplemented
by this Amendment, the PA Supplement is in all respects ratified and confirmed
and the PA Supplement as so amended and supplemented shall be read, taken and
construed as one and the same instrument.
          Section 4. Counterparts. This Amendment may be executed in two or more
counterparts, and by different parties on separate counterparts, each of which
shall be an original, but all of which shall constitute one and the same
instrument.
          Section 5. GOVERNING LAW. THIS PA SUPPLEMENT IS GOVERNED BY AND SHALL
BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING
§5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES.



 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused their names to be signed
hereto by their respective officers thereunto duly authorized, all as of the day
and year first above written.

            WYNDHAM CONSUMER FINANCE, INC.
      By:   /s/ Mark A. Johnson         Name:   Mark A. Johnson         Title:  
President        WYNDHAM VACATION RESORTS, INC.
      By:   /s/ Michael A. Hug         Name:   Michael A. Hug         Title:  
Executive Vice President and
Chief Financial Officer        FAIRFIELD MYRTLE BEACH, INC.
      By:   /s/ Michael A. Hug         Name:   Michael A. Hug         Title:  
Executive Vice President and
Chief Financial Officer        SEA GARDENS BEACH ANDTENNIS RESORT, INC.
      By:   /s/ Michael A. Hug         Name:   Michael A. Hug         Title:  
Executive Vice President and
Chief Financial Officer        VACATION BREAK RESORTS, INC.
      By:   /s/ Michael A. Hug         Name:   Michael A. Hug         Title:  
Executive Vice President and
Chief Financial Officer     

 



--------------------------------------------------------------------------------



 



            VACATION BREAK RESORTS AT
STAR ISLAND, INC.
      By:   /s/ Michael A. Hug         Name:   Michael A. Hug         Title:  
Executive Vice President and
Chief Financial Officer        PALM VACATION GROUP,
by its General Partners:

Vacation Break Resorts at Palm Aire, Inc.
      By:   /s/ Michael A. Hug         Name:   Michael A. Hug         Title:  
Executive Vice President and
Chief Financial Officer        Palm Resort Group, Inc.
      By:   /s/ Michael A. Hug         Name:   Michael A. Hug         Title:  
Executive Vice President and
Chief Financial Officer        OCEAN RANCH VACATION GROUP,
by its General Partners:

Vacation Break at Ocean Ranch, Inc.
      By:   /s/ Michael A. Hug         Name:   Michael A. Hug         Title:  
Executive Vice President and
Chief Financial Officer     

 



--------------------------------------------------------------------------------



 



            Ocean Ranch Development, Inc.
      By:   /s/ Michael A. Hug         Name:   Michael A. Hug         Title:  
Executive Vice President and
Chief Financial Officer        SIERRA DEPOSIT COMPANY, LLC
      By:   /s/ Mark A. Johnson         Name:   Mark A. Johnson        Title:  
President     

 



--------------------------------------------------------------------------------



 



            KONA HAWAIIAN VACATION OWNERSHIP, LLC
      By:   Wyndham Vacation Resorts, Inc.         Its Managing Member          
    By:   /s/ Michael A. Hug        Name:   Michael A. Hug         Title:  
Executive Vice President and
Chief Financial Officer        SHAWNEE DEVELOPMENT, INC.
      By:   /s/ Michael A. Hug         Name:   Michael A. Hug         Title:  
Executive Vice President and
Chief Financial Officer     

 